Citation Nr: 0704814	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  The veteran 
initially requested a Board hearing at the RO, but in March 
2005 withdrew his request and elected to proceed with 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the veteran's claim for service connection for 
hypertension because it was not related to, caused by, or the 
proximate result of service-connected diabetes mellitus.  The 
veteran, however, also asserts that his hypertension has been 
aggravated by his service-connected diabetes mellitus.  In 
addition to diabetes, the veteran is service connected for 
coronary artery disease and peripheral neuropathy of the 
right and left lower extremities.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

After careful review of the claims file, the Board finds that 
the medical evidence is insufficient to render a decision 
because there is no opinion regarding whether or not the 
veteran's service connected disabilities aggravated his 
hypertension.  

A September 2002 VA examination indicated that "his diabetes 
is not directly related to hypertension, but diabetes in 
combination with other additional factors is considered as 
one of the risk factors for hypertension, but less than 50 
percent probability."  

An October 2003 VA examination indicated that it is likely 
that the veteran "has essential arterial hypertension which 
is not related to diabetes mellitus."  

In December 2004, a VA examiner opined that there is a 
"strong relation between hypertension and diabetes as both 
many times are part of the same syndrome complex."  

Additionally a December 2004 VA examination reflected that 
the probability of hypertension being caused by diabetes is 
"less than 50 percent because hypertension is caused by 
multiple factors and diabetes is not the main one."  

In this case, the VA examiners only expressed an opinion 
regarding whether or not the veteran's service-connected 
diabetes mellitus caused his hypertension.  The VA examiners 
did not address whether his hypertension was aggravated by 
his diabetes mellitus or any other service-connected 
disability.  See Allen, 7 Vet. App. at 448.  

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Based on the foregoing, the Board finds that the 
veteran must be afforded another medical examination and 
medical opinion to ascertain whether hypertension was caused 
or aggravated by his service-connected disabilities.  Id. 

As the RO has not yet considered the veteran's assertion that 
his hypertension was aggravated by his service-connected 
diabetes, additional development is warranted.  As such, this 
matter is remanded to the RO to determine the etiology of the 
veteran's hypertension and specifically address whether the 
veteran's diabetes, and other service connected disabilities, 
aggravated his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied 
with respect to the veteran's claim for secondary 
service connection for, including aggravation of, 
hypertension.  See 38 C.F.R. § 3.159.  Such letter 
should also include an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the claim 
on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should contact the veteran and request 
that he identify all VA and non-VA health care 
providers that have treated him for hypertension.  
After securing the necessary releases, the RO 
should obtain those records not already on file 
and associate them with the file. 

3.	 After the above has been completed to the 
extent possible, the veteran should be scheduled 
for an appropriate VA examination to ascertain the 
nature and etiology of his hypertension.  The 
claims folder should be made available to the 
examiner for review and that it was available 
should be noted in the report.  All necessary 
tests and studies should be performed.

Following review of the claims file and examination of 
the veteran, the examiner is requested to provide an 
opinion as to whether it is at least as likely as not 
(50 percent or greater likelihood) that any current 
hypertensive disorder is caused by or aggravated by the 
veteran's service-connected diabetes mellitus or any 
other service connected disability.  In addition to 
diabetes, the veteran is service connected for coronary 
artery disease and peripheral neuropathy of the right 
and left lower extremities.  If the examiner concludes 
that the veteran's hypertension was aggravated by a 
service-connected disability, the examiner should 
determine the increase in severity of the hypertension 
as well as well as distinguish between the level of 
aggravation and the natural progression of the disorder.  
If the examiner finds there was an aggravation, but can 
not quantify the degree of aggravation that fact should 
be noted in the report.  The examiner should provide a 
rationale for any opinion provided.  If the examiner is 
unable to provide an opinion, the examiner should 
explain why an opinion could not be reached. 

4.	After the development requested above has been 
completed, the RO should review the record.  If any 
benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to the ultimate outcome in this case. The 
veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


